—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 7, 1997, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in sentencing the defendant as a persistent felony offender (see, Penal Law § 70.10 [1]). The record reflects that the sentence was appropriate in that “the history and character of the defendant and the nature and circumstances of his criminal conduct indicate that extended incarceration and life-time supervision will best serve the public interest” (Penal Law § 70.10 [2]; see, CPL 400.20 [11; People v Andre, 232 AD2d 884).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.